Citation Nr: 0609451	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-28 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical expenses incurred in March 2003 at a non-VA hospital.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1965 to January 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter of July 2003 by the 
Department of Veterans Affairs Medical Center (VAMC) in Bay 
Pines, Florida.  


FINDINGS OF FACT

1.  The veteran has previously established service connection 
for post-traumatic stress disorder which is rated as 100 
percent disabling and is considered permanent in nature.

2.  The care and services rendered to the veteran at a non-VA 
medical facility in March 2003 were not authorized in 
advance, but there was a medical emergency at the time of his 
treatment and a VA facility was not feasibly available to 
treat him during that period of time.


CONCLUSION OF LAW

The requirements for reimbursement of the cost of 
unauthorized medical expenses incurred in March 2003 are met.  
38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. §§ 17.54, 
17.120, 17.130 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the VA made a mistake by denying 
his claim for reimbursement of medical expenses for services 
provided at a non-VA facility.  
Many of the facts in this case are not in dispute.  The 
veteran has established service connection for post-traumatic 
stress disorder, rated as 100 percent disabling and 
considered permanent in nature.  In a written statement dated 
in August 2003, he stated that he developed chest and arm 
pain while he was at home and fell down and began having 
sweating, cramps and dizziness.  He said that that he 
contacted his primary VA physician at Bay Pines VAMC and was 
advised that the VAMC was closed due to the war in Iraq.  He 
also asserted that he was advised that he should dial 911 and 
go to the nearest hospital.  The veteran presented testimony 
to this effect during the hearing held before the undersigned 
Veterans Law Judge in September 2005.  He stated during the 
hearing that it was his belief at the time of the private 
medical treatment that he was having a heart attack.  He 
reported that the private hospital was much closer to his 
home, with the private hospital being about 10 minutes away 
and the VA hospital being about 30 minutes away.  The veteran 
also testified that a few months after the treatment in March 
2003, a blood clot was discovered in his lungs and was 
determined to be the reason why he had experienced the chest 
pain symptoms.    

Treatment records contained in the claims file reflect that 
the veteran was transported by private ambulance and admitted 
to the Bay Front Hospital emergency room for treatment of 
chest pain on March 21, 2003.  He underwent evaluation, 
including an electrocardiogram.  Upon release from the 
hospital, he was advised the exact cause of the chest pain 
was not certain, but it did not seem serious and did not seem 
to be coming from his heart.  He was advised to rest, avoid 
strenuous activity, and take any prescribed medications.  
Although the statement of the case references additional 
treatment records which reportedly show a three day history 
of chest pain after lifting bags of fertilizer, such records 
are not contained in the file.  

The reason for the denial of the veteran's claim by the VA 
was that (1) there was no medical emergency at the time of 
treatment, and (2) this service was available in the VA 
medical system.  

Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance, or within 72 hours 
if an emergency exists at the time of admission.  See 
38 C.F.R. § 17.54.  However, the Board notes that there is no 
evidence that the VA authorized the veteran's treatment at a 
private facility during the relevant period of time.  The 
fact that a VA doctor advised the veteran to receive the 
treatment at a private hospital does not constitute advance 
authorization of private care at VA expense.  The United 
States Court of Appeals for Veterans Claims (Court) 
determined, in Smith (Thomas) v. Derwinski, 2 Vet. App. 378, 
379 (1992), that "The advice of a doctor to go to a non-VA 
hospital is not the specific type of authorization 
contemplated in the regulation."  

Thus, the veteran's treatment at the non-VA facility was not 
authorized.  Nevertheless, under 38 U.S.C.A. § 1728(a) and 
38 C.F.R. § 17.120 (quoted below), the VA may reimburse 
veterans for unauthorized medical expenses incurred in non-VA 
facilities where:

(a)  For veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 
      (1)  For an adjudicated service-
connected disability; 
      (2)  For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; 
      (3)  For any disability of a veteran 
who has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United States, the District of 
Columbia, and the Commonwealth of Puerto 
Rico);
      (4)  For any illness, injury or 
dental condition in the case of a veteran 
who is participating in a rehabilitation 
program under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and 

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  See Zimick v. 
West, 11 Vet. App. 45, 49 (1998); see also Hayes v. Brown, 6 
Vet. App. 66, 68 (1993).  

After considering all of the evidence of record, the Board 
finds the requirements for reimbursement are met.  Resolving 
all reasonable doubt in favor of the veteran, the Board finds 
that although the care and services rendered to the veteran 
at a non-VA medical facility in March 2003 were not 
authorized in advance, there was palpably an emergency at the 
time of his treatment.  From the veteran's point of view, at 
the time he was having chest pain, the symptoms were 
potentially life threatening.  The record as a whole 
adequately demonstrates that the reason for going to the 
private medical facility was because of medical emergency.  
In addition, a VA Medical Center was not feasibly available 
to treat the veteran during that period of time.  A VA 
facility may be considered as not feasibly available when the 
relative distance of the travel involved makes it necessary 
or economically advisable to use non-VA facilities.  See 38 
C.F.R. § 17.53 (2005); see also Cotton v. Brown, 7 Vet. App. 
325, 327-28 (1995) (providing that the fact that a VA medical 
center was located in the same city as the private facility 
did not provide an adequate basis for the Board's findings 
that a VA facility was "available"; rather, the determination 
of whether a VA facility was "feasibly available" must be 
made after consideration of such factors as the urgent nature 
of the veteran's medical condition and the length of any 
delay that would have been required to obtain treatment from 
a VA facility).  It would not have been reasonable, sound, 
wise, or practicable, to attempt to seek treatment at the 
more distant VAMC.  Rather, the Board finds that since the 
veteran believed that he was in immediate danger, it was 
reasonably prudent for the veteran to seek immediate 
emergency treatment at the nearest accommodating private 
facility.  Moreover, the record tends to support the 
veteran's testimony that on the date of treatment he was 
advised by VA personnel Bay Pines VAMC that treatment would 
not be available for him.  In this regard, the claims file 
contains a photo copy of the business card of a VA patient 
advocate at the VAMC which indicates that the veteran "needs 
to file unauthorized claim for ER transport/eval.  We were 
closed."  Accordingly, the Board concludes that the criteria 
for reimbursement of unauthorized medical expenses are met.   
The Board notes that, in light of the allowance of the 
veteran's claim, no discussion is required with respect to 
whether the duty to assist has been met under the Veterans 
Claims Assistance Act of 2000.  


ORDER

Payment or reimbursement for the cost of unauthorized medical 
expenses incurred in March 2003 at a non-VA medical facility 
is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


